 

Case 3:18-cr-00500-B Document 39 Filed 10/23/18 Page S DIS’H£E`LH|DUIHI‘
IN THE UNITED STATES DISTRICT EO¥DKTHERN DISTRICT OF TEXAS

FoR THE NoRTHERN DisTRICT oF erXAs FILED
DALLAs DIvIsloN

 

OCTZBZUU

UNITED STATES OF AMERICA

 

 

 

v. CASE NO.: f :

 

 

CHRISTOPHER AUNDRE FAULKNER

 

 

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

CHRISTOPHER AUNDRE FAULKNER, by consent, under authority of United States v. Dees, 125 F.3d 261
(5th Cir. 1997), has appeared before me pursuant to Fed, R. Crim.P. ll, and has entered a plea of guilty to Counts l, 2, and
3 of the three-count lnformation filed October 4, 2018. After cautioning and examining CHRISTOPHER AUNDRE
FAULKNER under oath concerning each of the subjects mentioned in Rule ll, l determined that the guilty plea was
knowledgeable and voluntary and that the offenses charged are supported by an independent basis in fact containing each
of the essential elements of such offense. l therefore recommend that the plea of guilty be accepted, and that
CHRISTOPHER AUNDRE FAULKNER be adjudged guilty of Securities Fraud and Aiding and Abetting, in violation
of 15 U.S.C. §§ 77q(a) and 77x and 18 U.S.C. § 2; Engaging in Illegal Monetary Transactions and Aiding and
Abetting, in violation of 18 U.S.C. §§ 1957 and 2; and Attempt to Evade and Defeat TaX, in violation of 26 U.S.C. §
7201, and have sentence imposed accordingly. After being found guilty of the offense by the district judge,

The defendant is currently in custody and should be ordered to remain in custody.

l:l The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community

if released.

[l The Government does not oppose release.

l:l The defendant has been compliant with the current conditions of release.

l:l l find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any other

person or the community if released and should therefore be released under § 3142(b) or (c).

l:l The Government opposes release

ij The defendant has not been compliant with the conditions of release.

E If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

[l The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (l)(a) the Court finds there is a
substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (C) exceptional circumstances are clearly shown
under § 3145(€) why the defendant should not be detained, and (2) the Court finds by cle and convincing evidence
that the defendant is not likely to flee or pose a danger to any ot person or the comm nity if released

1 ///L/ an
RWIs°io¢rv§R
UNI sTATEs MAGISTRATEJUD E

NoTICE
Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of its
service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United States
District Judge. 28 U.S.C. §636(b)(.1)(B).

  
   

Date: October 23, 2018

   

